EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melissa Love on June 29, 2020.
The Claims are amended as follows:
59.	 (Currently Amended) An upper for a shoe, comprising:
a first knitted textile forming a continuous section from a lateral side of the upper to a medial side of the upper, wherein the first knitted textile comprises a first yarn having elastic properties;
a second knitted textile arranged adjacent to the first knitted textile, wherein the arrangement of the second knitted textile follows a contour of the first knitted textile, wherein the second knitted textile comprises a monofilament, wherein the monofilament is less elastic than the first yarn, and wherein the first knitted textile undergoes greater stretching than the second knitted textile when a wearer of the shoe is walking or running; and
a knitted fabric having an alternating pattern formed by at least two first knitted textiles separated by the second knitted textile, 
wherein the alternating pattern extends continuously from a lateral side to a medial side of a forefoot of the upper, and is arranged so that each of the first knitted textiles and the second knitted textile of the alternating pattern forms a curved pattern within the knitted fabric when the knitted fabric is laid flat with an apex of the curved pattern directed toward a toe region of the knitted fabric and positioned approximately along a longitudinal axis of the knitted fabric, 
wherein each of the at least two first knitted textiles and the second knitted textile of the alternating pattern extends continuously from the lateral side to the medial side of the forefoot of the knitted fabric,
and 
wherein the knitted fabric is knitted in one piece to form the upper.
	
63.	(Currently Amended) The upper of claim 59, wherein the at least two first knitted textiles and the second knitted textile of the alternating pattern are arranged symmetrically around the longitudinal axis of the knitted fabric.

67.	(Currently Amended) An upper for a shoe, comprising:
a first knitted textile comprising a first yarn having elastic properties;
a second knitted textile arranged adjacent to the first knitted textile, wherein the arrangement of the second knitted textile follows a contour of the first knitted textile, wherein the second knitted textile comprises a monofilament, wherein the monofilament is less elastic than the first yarn, and wherein the first knitted textile undergoes greater stretching than the second knitted textile when a wearer of the shoe is walking or running; and
a knitted fabric having a plurality of alternating patterns, each alternating pattern formed by at least two first knitted textiles separated by the second knitted textile, 
wherein a first alternating pattern extends continuously from a lateral side to a medial side of a forefoot of the upper and is arranged so that each of the first knitted textiles and the second knitted textile of the first alternating pattern forms a first curved pattern within the knitted fabric when the knitted fabric is laid flat with a first apex of the first curved pattern directed toward a toe portion of the knitted fabric and positioned approximately along a longitudinal axis of the knitted fabric, 
wherein a second alternating pattern is positioned in a heel region of the upper and forms a second curved pattern within the knitted fabric when the knitted fabric is laid flat with a second apex of the second curved pattern directed toward a collar region of the knitted fabric, and wherein the second alternating pattern extends between a lower edge of the knitted fabric to a midpoint of the heel region of the knitted fabric, 
wherein each of the at least two first knitted textiles and the second knitted textile of the first alternating pattern extends continuously from the lateral side to the medial side of the forefoot of the knitted fabric, and 
wherein the knitted fabric is knitted in one piece to form the upper.

70.	(Currently Amended) The upper of claim 67, wherein the collar region of the knitted fabric comprises at least one first knitted textile and at least two second knitted textiles, wherein the at least one first knitted textile encircles an ankle of the wearer of the shoe when the shoe is worn and the at least two second knitted textiles are positioned within the at least one first knitted textile.

71.	(New) The upper of claim 70, wherein the at least two second knitted textiles of the collar region of the knitted fabric are positioned within the at least one first knitted textile of the collar region of the knitted fabric knitted fabric.

72.	(Cancelled).	

73.	(New)	An upper for a shoe, comprising:
a first knitted textile comprising a first yarn having elastic properties;
a second knitted textile arranged adjacent to the first knitted textile, wherein the arrangement of the second knitted textile follows a contour of the first knitted textile, wherein the second knitted textile comprises a monofilament, wherein the monofilament is less elastic than the first yarn, and wherein the first knitted textile undergoes greater stretching than the second knitted textile when a wearer of the shoe is walking or running; and
a knitted fabric having an alternating pattern formed by at least two first knitted textiles separated by the second knitted textile, 
wherein the alternating pattern is positioned in a heel region of the upper and forms a curved pattern within the knitted fabric when the knitted fabric is laid flat with an apex of the curved pattern directed toward a collar region of the knitted fabric, and wherein the knitted fabric to a midpoint of the heel region of the knitted fabric, 
wherein each of the at least two first knitted textiles and the second knitted textile of the alternating pattern extends from the lower edge of the knitted fabric to a midpoint of the heel region of the knitted fabric, and 
wherein the knitted fabric is knitted in one piece to form the upper.


79.	(New)	The upper of claim 73, wherein the collar region of the knitted fabric .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 59, 67, and 73, and dependent claims 60-66, 68-71, and 74-79 are considered allowable. Independent claim 59 is allowable because the prior art does not disclose the structure regarding the claimed combination of a first knitted textile forming a continuous section from a lateral side of the upper to a medial side of the upper, a second knitted textile arranged adjacent to the first knitted textile, with the arrangement of the second knitted textile following a contour of the first knitted textile, a knitted fabric having an alternating pattern formed by at least two first knitted textiles separated by the second knitted textile, with the alternating pattern extending continuously from a lateral side to a medial side of a forefoot of the upper, and is arranged so that each of the first knitted textiles and the second knitted textile of the alternating pattern forms a curved pattern within the knitted fabric when the knitted 
Independent claim 67 is allowable because the prior art does not disclose the structure regarding the claimed combination of a first knitted textile; a second knitted textile arranged adjacent to the first knitted textile, with the arrangement of the second knitted textile following a contour of the first knitted textile; and a knitted fabric having a plurality of alternating patterns, each alternating pattern formed by at least two first knitted textiles separated by the second knitted textile, with a first alternating pattern extending continuously from a lateral side to a medial side of a forefoot of the upper and is arranged so that each of the first knitted textiles and the second knitted textile of the first alternating pattern forms a first curved pattern within the knitted fabric when the knitted fabric is laid flat with a first apex of the first curved pattern directed toward a toe portion of the knitted fabric and positioned approximately along a longitudinal axis of the knitted fabric, a second alternating pattern being positioned in a heel region of the upper and forms a second curved pattern within the knitted fabric when the knitted fabric is laid flat with a second apex of the second curved pattern directed toward a collar region of the knitted fabric, the second alternating pattern extends between a lower edge of the knitted fabric to a midpoint of the heel region of the knitted fabric, with of each of the at least two first knitted textiles and the second knitted textile of the first alternating pattern 
Independent claim 73 is allowable because the prior art does not disclose the structure regarding the claimed combination of a first knitted textile, a second knitted textile arranged adjacent to the first knitted textile, with the arrangement of the second knitted textile follows a contour of the first knitted textile; and a knitted fabric having an alternating pattern formed by at least two first knitted textiles separated by the second knitted textile, wherein the alternating pattern is positioned in a heel region of the upper and forms a curved pattern within the knitted fabric when the knitted fabric is laid flat with an apex of the curved pattern directed toward a collar region of the knitted fabric, and the alternating pattern extends between a lower edge of the upper knitted fabric to a midpoint of the heel region of the knitted fabric, each of the at least two first knitted textiles and the second knitted textile of the alternating pattern extending from the lower edge of the knitted fabric to a midpoint of the heel region of the knitted fabric.
	Support for claim language is shown in Applicant’s figures. See MPEP 2163.02.
The prior art does not disclose or teach these structures. The closest prior art appears to be PG Pub 2005/0115274 by Dua and PG Pub 2014/0173934 by Bell and they do not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Examiner, Art Unit 3732